DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 3-6, 8-11, 13, 14, 16, 17, 19, 20, 22, 23 25, 26, 28 and 29 allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 3, the prior art of record does not teach nor suggest in the claimed combination an electromagnetic actuator comprising: a first coil; a first non-movable part being constituted by a magnetic substance, extending in a first direction, being disposed on one side in a second direction relative to the first coil, and having an opening extending through the first non-movable part in the second direction, the opening including a first edge portion on one side in the first direction of the opening and a second edge portion on the other side in the first direction of the opening, the first edge portion of the opening including a first edge on the one side in the first direction of the opening, the second edge portion of the opening including a second edge on the other side in the first direction of the opening, the second direction being substantially orthogonal to the first direction; a guide configured to guide the movable part movably in the first direction; and a movable part including a permanent magnet and being movable in the first direction, the first direction being a moving direction of the movable part, wherein the permanent magnet extends in the first direction, is disposed on the other side in the second direction relative to the first coil, and includes a first portion and a second portion on the other side in the first direction relative to the first portion, the movable part at a neutral position is disposed such that the first portion of the permanent magnet is positioned in the second direction in spaced relation to the opening of the first non- movable part, such that the second portion of the permanent magnet is positioned in the second direction in spaced relation to the second edge portion of the opening of the first non-movable part, and such that an end on the one side in the first direction of the first portion of the permanent magnet and an end on the one side in the first direction of the second portion of the permanent magnet substantially coincide in the first direction with the first edge and the second edge, respectively, of the opening of the first non-movable part, applying a current to the first coil generates a first driving force to move the permanent magnet to the one side in the first direction, and the first driving force moves the movable part relatively and linearly from the neutral position to a first position relative to the first coil and the first non-movable part, the first position being located on the one side in the first direction relative to the neutral position, as the movable part moves from the neutral position to the one side in the first direction, a first enlarging portion of the first portion of the permanent magnet that is positioned on the one side in the first direction relative to the first edge of the opening of the first non-movable part and a second enlarging portion of the second portion of the permanent magnet that is positioned on the one side in the first direction relative to the second edge of the opening of the first non-movable part gradually enlarge, and the first and second enlarging portions of the permanent magnet are magnetically attracted in a first diagonal direction toward the first non-movable part, so that the movable part moves to the other side in the first direction, wherein the first diagonal direction includes components of the other side in the first direction and the one side in the second direction.  (Emphasis added to differentiate allowable subject matter over the Prior Art). 
Claim 5, the prior art of record does not teach nor suggest in the claimed combination an electromagnetic actuator comprising: a first coil; a first non-movable part being constituted by a magnetic substance, extending in a first direction, being disposed on one side in a second direction relative to the first coil, and having an opening extending through the first non-movable part in the second direction, the opening including a first edge portion on one side in the first direction of the opening and a second edge portion on the other side in the first direction of the opening, the first edge portion of the opening including a first edge on the one side in the first direction of the opening, the second edge portion of the opening including a second edge on the other side in the first direction of the opening, the second direction being substantially orthogonal to the first direction; a guide configured to guide the movable part movably in the first direction; and a movable part including a permanent magnet and being movable in the first direction, the first direction being a moving direction of the movable part, wherein the permanent magnet extends in the first direction, is disposed on the other side in the second direction relative to the first coil, and includes a first portion, a second portion on the other side in the first direction relative to the first portion, a third portion on the one side in the first direction relative to the first portion, and a fourth portion between the first portion and the second portion, the movable part at a neutral position is disposed such that the first portion of the permanent magnet is positioned in the second direction in spaced relation to the opening of the first non- movable part, such that the second portion of the permanent magnet is positioned in the second direction in spaced relation to the second edge portion of the opening of the first non-movable part, such that the third portion of the permanent magnet is positioned in the second direction in spaced relation to the first edge portion of the opening of the first non-movable part, such that the fourth portion of the permanent magnet is positioned in the second direction in spaced relation to the opening of the first non-movable part, such that an end on the one side in the first direction of the first portion of the permanent magnet and an end on the one side in the first direction of the second portion of the permanent magnet substantially coincide in the first direction with the first edge and the second edge, respectively, of the opening of the first non-movable part, and such that an end on the other side in the first direction of the third portion of the permanent magnet and an end on the other side in the first direction of the fourth portion of the permanent magnet substantially coincide in the first direction with the first edge and the second edge, respectively, of the opening of the first non-movable part, and applying a current, which is reversed in polarity repeatedly at predetermined intervals, to the first coil alternately generates a first driving force to move the permanent magnet to the one side in the first direction and a third driving force to move the permanent magnet to the other side in the first direction, and the first and third driving forces alternately move the movable part relatively and linearly from a second position to a first position, and relatively and linearly from the first position to the second position, relative to the first coil and the first non-movable part, the first position being located on the one side in the first direction relative to the neutral position, the second position being located on the other side in the first direction relative to the neutral position, the neutral position being located in the first direction between the first position and the second position, as the movable part moves from the neutral position to the one side in the first direction, a first enlarging portion of the first portion of the permanent magnet that is positioned on the one side in the first direction relative to the first edge of the opening of the first non-movable part and a second enlarging portion of the second portion of the permanent magnet that is positioned on the one side in the first direction relative to the second edge of the opening of the first non-movable part gradually enlarge, as the movable part moves from the neutral position to the other side in the first direction, a third enlarging portion of the third portion of the permanent magnet that is positioned on the other side in the first direction relative to the first edge of the opening of the first non-movable part and a fourth enlarging portion of the fourth portion of the permanent magnet that is positioned on the other side in the first direction relative to the second edge of the opening of the first non- movable part gradually enlarge, the first and second enlarging portions of the permanent magnet are magnetically attracted in a first diagonal direction toward the first non-movable part, so that the movable part moves to the other side in the first direction, wherein the first diagonal direction includes components of the other side in the first direction and the one side in the second direction, and the third and fourth enlarging portions of the permanent magnet are magnetically attracted in a second diagonal direction toward the first non-movable part, so that the movable part moves to the one side in the first direction, wherein the second diagonal direction includes components of the one side in the first direction and the one side in the second direction.  (Emphasis added to differentiate allowable subject matter over the Prior Art). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998. The examiner can normally be reached Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD ROJAS/Primary Examiner, Art Unit 2837